Exhibit 10.1

 

SUNSTONE HOTEL INVESTORS, INC.

2004 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”) is made and entered into
as of the Grant Date indicated in the Award Certificate by and between you (the
“Grantee”) and Sunstone Hotel Investors, Inc., a Maryland corporation (the
“Company”), pursuant to the Company’s 2004 Long-Term Incentive Plan (the
“Plan”). Capitalized terms not defined in this Agreement have the meanings
ascribed to them in the Plan. The “Award Certificate” means the award
certificate delivered separately to you which sets forth certain terms of this
Agreement and which is incorporated by reference as part of this Agreement.

 

1. Grant of Restricted Stock. The Company hereby awards to the Grantee pursuant
to the Plan the number shares of the Company’s Common Stock (the “Shares”) set
forth in the Award Certificate, subject to the terms and conditions of the Plan,
this Agreement and the Award Certificate. If an executed copy of the Award
Certificate is not returned to the Company by the date indicated in the Award
Certificate, the grant of Shares hereunder shall be null and void, unless the
Company determines, in its sole discretion, that any delay was for good cause.

 

2. Consideration. The Shares are awarded without the payment of any
consideration by Grantee.

 

3. Vesting. Except as otherwise provided herein, the Shares shall vest in
accordance with the vesting schedule in the Award Certificate, provided that the
Grantee has not incurred a Termination of Employment prior to such relevant
vesting date.

 

4. Forfeiture. Unless the Committee determines otherwise, upon Grantee’s
Termination of Employment for any reason, all of Grantee’s unvested Shares shall
immediately be cancelled by the Company and Grantee (or Grantee’s legal
representative or authorized assignee) shall forfeit any rights or interests in
such unvested Shares.

 

5. Escrow. To insure the availability for delivery of Grantee’s unvested Shares
upon cancellation and forfeiture pursuant to Section 4, Grantee hereby
irrevocably appoints the Secretary of the Company or any other person designated
by the Company (the “Escrow Agent”), as escrow agent and as its attorney-in-fact
to deliver unto the Company such unvested Shares, if any, forfeited to the
Company and shall, upon execution of this Agreement, deliver and deposit with
the Escrow Agent, the share certificates representing the unvested Shares. The
unvested Shares shall be held by the Escrow Agent in escrow until such unvested
Shares become vested, or until such time as this Agreement is no longer in
effect. Upon vesting of the Shares, the Escrow Agent shall promptly deliver to
Grantee the certificate or certificates representing such vested Shares in the
Escrow Agent’s possession belonging to Grantee, and the Escrow Agent



--------------------------------------------------------------------------------

shall be discharged of all further obligations hereunder; provided, however,
that the Escrow Agent shall nevertheless retain such certificate or certificates
as escrow agent if so required pursuant to other restrictions imposed pursuant
to this Agreement. Grantee hereby irrevocably authorizes and directs the Escrow
Agent to transfer the unvested Shares which have been cancelled and forfeited to
the Company. The Escrow Agent shall not be liable for any act it may do or omit
to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.

 

6. Transferability. Unvested Shares may not be transferred in any manner.
Transfer or sale of vested Shares is subject to restrictions on transfer imposed
by the Plan and this Agreement, and any applicable state and federal securities
laws. Any transferee shall hold such Shares subject to all the provisions of the
Plan and of this Agreement.

 

7. Change in Control. Upon a Change in Control, Shares will be treated in
accordance with Section 3.7 of the Plan.

 

8. Ownership, Voting Rights, Duties. This Agreement shall not affect in any way
the ownership, voting rights or other rights or duties of Grantee as a
stockholder of the Company, except as specifically provided herein.

 

9. Tax Representations and Tax Withholding. Grantee has reviewed with his own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Grantee understands that he (and not the
Company) shall be responsible for his own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.
The Company may require the Grantee to pay to the Company, or make arrangements
satisfactory to the Company regarding payment of any taxes of any kind required
by law to be withheld with respect to the Shares. In order to satisfy any such
withholding obligation, the Company may withhold Shares having a Fair Market
Value equal to the amount of the tax to be withheld.

 

10. Right of Offset. The Company shall have the right to offset against the
obligation to deliver Share certificates to Grantee, any outstanding amounts
then owed by Grantee to the Company.

 

11. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement, the Plan and such other documents as may be executed in connection
with the Shares constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. Any action
taken or decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Agreement shall
lie within its sole and absolute discretion, as the case may be, and shall be
final, conclusive and binding on the Grantee and all persons claiming under or
through the Grantee.



--------------------------------------------------------------------------------

12. Amendment. The Committee may amend the Plan and this Agreement in any
respect whatsoever, provided that any such amendment that materially impairs any
rights or materially increases any obligations of the Grantee under this
Agreement shall be made only with the consent of the Grantee.

 

13. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on the Grantee any right to continue in the employ of, or other relationship
with, the Company or any Related Entity, or limit in any way the right of the
Company or any Related Entity to terminate the Grantee’s employment or other
relationship at any time, with or without cause.

 

14. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to the Grantee shall be in writing and addressed to the
Grantee at the address indicated in the Company’s employment records or to such
other address as such party may designate in writing from time to time to the
Company. All notices shall be deemed to have been given or delivered upon:
personal delivery; three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one (1)
business day after transmission by facsimile.

 

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon the Grantee and the
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.

 

16. Choice of Forum. THE COMPANY AND THE GRANTEE HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF
LOS ANGELES OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AGREEMENT THAT IS NOT OTHERWISE RESOLVED ACCORDING
TO THIS AGREEMENT.

 

17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
THAT BODY OF LAW PERTAINING TO CHOICE OF LAW OR CONFLICT OF LAW.

 

18. Headings. The headings in this Agreement are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered as of the Grant Date.

 

SUNSTONE HOTEL INVESTORS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Robert A. Alter

Title:

 

President and Chief

   

Executive Officer

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Jon D. Kline

Title:

 

Executive Vice President and

   

Chief Financial Officer